UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-4628


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

CHRISTOPHER HASAN GAY,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:09-cr-00277-BO-1)


Submitted:   February 8, 2012             Decided:   February 17, 2012


Before KING, WYNN, and DIAZ, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Mitchell G. Styers, BANZET, THOMPSON & STYERS, PLLC, Warrenton,
North Carolina, for Appellant. Thomas G. Walker, United States
Attorney, Jennifer P. May-Parker, Kristine Fritz, Assistant
United States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Christopher Hasan Gay appeals the 120-month sentence

imposed following his guilty plea to being a convicted felon in

possession of a firearm, in violation of 18 U.S.C. §§ 922(g)(1),

924   (2006).         On    appeal,    Gay   argues        that     the     district         court

imposed    an    unreasonable         sentence,          erring     in      applying         three

Guidelines enhancements and in failing to explain its chosen

sentence.    We vacate Gay’s sentence and remand for resentencing.

            We review a sentence imposed by a district court under

a   deferential       abuse    of    discretion          standard.        Gall        v.    United

States, 552 U.S. 38, 46 (2007); United States v. Lynn, 592 F.3d

572, 578 (4th Cir. 2010) (abuse of discretion standard of review

applicable       when       defendant     properly          preserves            a    claim     of

sentencing error “[b]y drawing arguments from [18 U.S.C.] § 3553

[(2006)]     for      a    sentence     different         than     the      one       ultimately

imposed”).       We must first review the sentence for significant

procedural       error,        including           such     errors          as        improperly

calculating        the     Guidelines     range,          failing      to    consider          the

§ 3553(a)       factors,       selecting       a        sentence     based           on    clearly

erroneous facts, or failing to adequately explain the chosen

sentence.    Gall, 552 U.S. at 51.

            In reviewing the district court’s application of the

Guidelines,      we       review    findings       of    fact    for     clear        error    and

questions of law de novo.                United States v. Layton, 564 F.3d

                                             2
330, 334 (4th Cir. 2009).              In applying a sentencing enhancement,

the district court must find by a preponderance of the evidence

that   the    conduct       underlying       the    enhancement    occurred.      See

United States v. Grubbs, 585 F.3d 793, 803 (4th Cir. 2009).

             Gay contends that the district court erred in applying

enhancements           pursuant   to    U.S.       Sentencing    Guidelines    Manual

§§ 2K2.1(b)(6), 3A1.2(c)(1), and 3C1.2 (2010), because the court

adopted     the    presentence       report’s       (“PSR”)   calculations    without

requiring     the       Government      to   present     additional    evidence      at

sentencing        to    support   the    PSR’s      factual     findings.     When    a

defendant disputes information contained in a PSR, he has “an

affirmative duty to make a showing that the information . . . is

unreliable, and articulate the reasons why the facts contained

therein are untrue or inaccurate.”                   United States v. Terry, 916

F.2d 157, 162 (4th Cir. 1990).                      Without such an affirmative

showing, a district court is free to adopt the PSR’s factual

findings.         Id.    Because Gay did not present any evidence other

than his own conclusory allegations to contradict the reports on

which the PSR’s findings were based, we conclude that he failed

to   make    an    affirmative     showing       that   the   PSR’s   findings    were

untrue or inaccurate, and the district court did not err in

adopting those findings.

             Because Gay preserved his challenge to the district

court’s explanation of his sentence by requesting a sentence

                                             3
different than the 120-month sentence he received, we review the

explanation for abuse of discretion.                    See Lynn, 592 F.3d at 578.

“When rendering a sentence, the district court ‘must make an

individualized       assessment         based      on     the    facts        presented.’”

United    States    v.    Carter,       564   F.3d      325,    328    (4th    Cir.   2009)

(quoting Gall, 552 U.S. at 50) (emphasis omitted).                            Accordingly,

a sentencing court must apply the relevant § 3553(a) factors to

the particular facts presented and must “state in open court”

the particular reasons that support its chosen sentence.                                Id.

(internal       quotation      marks    omitted).         The    court’s       explanation

need not be exhaustive; it must be “sufficient ‘to satisfy the

appellate court that [the district court] has considered the

parties’ arguments and has a reasoned basis for exercising [its]

own     legal     decisionmaking         authority.’”             United       States   v.

Boulware, 604 F.3d 832, 837 (4th Cir. 2010) (quoting Rita v.

United    States,        551   U.S.     338,      356    (2007))       (alterations      in

Boulware).        Moreover,       the    explanation       must       be   sufficient    to

allow for “meaningful appellate review” such that the appellate

court    need     “not    guess    at     the     district       court’s      rationale.”

Carter, 564 F.3d at 329-30 (internal quotation marks omitted).

            Here, in announcing the judgment, the district court

did not state any reasons to support its chosen sentence or make

any reference to the Guidelines, the § 3553(a) factors, or the

arguments of the parties.               The court did not otherwise indicate

                                              4
that it had made an individualized assessment; for example, the

court did not address defense counsel’s argument that, at the

time of the offense, Gay had suffered from a mental infirmity

rendering him less culpable for his conduct.                     Contrary to the

Government’s argument, the error was not harmless, as we cannot

conclude from the record before us that the district court’s

consideration of Gay’s arguments would not have affected the

sentence imposed.         See Boulware, 604 F.3d at 838.                Given the

lack of explanation for the 120-month sentence, we conclude that

the district court erred in imposing a procedurally unreasonable

sentence.

            We    therefore    vacate     Gay’s     sentence     and   remand   for

resentencing.      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the     court   and   argument     would    not   aid   the   decisional

process.

                                                           VACATED AND REMANDED




                                        5